Name: 81/3/Euratom, ECSC, EEC: Decision of the Representatives of the Governments of the Member States of the European Communities of 1 January 1981 appointing the Members of the Commission of the European Communities
 Type: Decision
 Subject Matter: nan
 Date Published: 1981-01-09

 Avis juridique important|41981D000381/3/Euratom, ECSC, EEC: Decision of the Representatives of the Governments of the Member States of the European Communities of 1 January 1981 appointing the Members of the Commission of the European Communities Official Journal L 009 , 09/01/1981 P. 0041 - 0041**** CONFERENCE OF THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES DECISION OF THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES OF THE EUROPEAN COMMUNITIES OF 1 JANUARY 1981 APPOINTING THE MEMBERS OF THE COMMISSION OF THE EUROPEAN COMMUNITIES ( 81/3/EURATOM , ECSC , EEC ) THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING A SINGLE COUNCIL AND A SINGLE COMMISSION OF THE EUROPEAN COMMUNITIES , AND IN PARTICULAR ARTICLES 10 AND 11 THEREOF , HAVING REGARD TO THE TREATY CONCERNING THE ACCESSION OF THE HELLENIC REPUBLIC TO THE EUROPEAN ECONOMIC COMMUNITY AND TO THE EUROPEAN ATOMIC ENERGY COMMUNITY , SIGNED ON 28 MAY 1979 , AND TO THE COUNCIL DECISION OF 24 MAY 1979 ON THE ACCESSION OF THE HELLENIC REPUBLIC TO THE EUROPEAN COAL AND STEEL COMMUNITY , AND IN PARTICULAR TO ARTICLES 15 AND 134 OF THE ACT ATTACHED THERETO , HAVE DECIDED AS FOLLOWS : SOLE ARTICLE THE FOLLOWING ARE HEREBY APPOINTED MEMBERS OF THE COMMISSION OF THE EUROPEAN COMMUNITIES FOR THE PERIOD 6 JANUARY 1981 TO 5 JANUARY 1985 INCLUSIVE : MR FRANCISCUS H.J.J . ANDRIESSEN MR CLAUDE CHEYSSON MR GEORGES CONTOGEORGIS VICOMTE ETIENNE DAVIGNON MR ANTONIO GIOLITTI MR FINN OLAV GUNDELACH MR WILHELM HAFERKAMP MR KARL-HEINZ NARJES MR LORENZO NATALI MR MICHAEL O ' KENNEDY MR FRANCOIS-XAVIER ORTOLI MR IVOR RICHARD MR GASTON THORN MR CHRISTOPHER SAMUEL TUGENDHAT DONE AT BRUSSELS , 1 JANUARY 1981 . THE PRESIDENT CH . A . VAN DER KLAAUW